     Case 3:20-cv-00749-GPC-WVG Document 2 Filed 04/21/20 PageID.14 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   GILBERT ANTHONY TORRES,                             Case No.: 3:20-cv-0749-GPC-WVG
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   LARIOS, Correctional Officer, et al.,
15                                 Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254.
19              FAILURE TO SATISFY THE FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
22   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
23   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.
24        FAILURE TO STATE A COGNIZABLE CLAIM ON FEDERAL HABEAS
25         In addition, it appears to the Court that a Petition for Writ of Habeas Corpus
26   brought pursuant to § 2254 is not the proper vehicle for the claims Petitioner presents. In
27   the Petition, Petitioner claims that correctional officers used excessive force on him while
28   he was in prison. (Pet., ECF No. 1 at 5.) Petitioner’s claims are not cognizable on

                                                     1
                                                                               3:20-cv-0749-GPC-WVG
     Case 3:20-cv-00749-GPC-WVG Document 2 Filed 04/21/20 PageID.15 Page 2 of 2


 1   habeas because it they do not challenge the constitutional validity or duration of
 2   confinement. See 28 U.S.C. 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973);
 3   Heck v. Humphrey, 512 U.S. 477, 480-85 (1994); Nettles v. Grounds, 830 F.3d 922, 935
 4   (9th Cir. 2016).
 5         Challenges to the fact or duration of confinement are brought by petition for a writ
 6   of habeas corpus, pursuant to 28 U.S.C. § 2254; Nettles, 830 F.3d at 935. When a state
 7   prisoner is challenging the very fact or duration of his physical imprisonment, and the
 8   relief he seeks is a determination that he is entitled to immediate release or a speedier
 9   release from that imprisonment, his sole federal remedy is a writ of habeas corpus.
10   Preiser, 411 U.S. at 500; Nettles, 830 F.3d at 935. On the other hand, a § 1983 action is a
11   proper remedy for a state prisoner who is making a constitutional challenge to the
12   conditions of his prison life or constitutional challenges to his arrest, but not to the fact or
13   length of his custody. Preiser, 411 U.S. at 500; Nettles, 830 F.3d at 935. It appears that
14   Petitioner does not seek to challenge the fact or length of his custody. Thus, Petitioner
15   has not stated a cognizable habeas claim pursuant to § 2254.
16                                          CONCLUSION
17         Because it appears that Petitioner does not seek to challenge the validity of his
18   state court conviction, the Court DISMISSES the Petition without prejudice and with
19   leave to amend. If Petitioner wishes to challenge the conditions of his prison life, he
20   must file a civil complaint pursuant to 42 U.S.C. 1983 which will be given a separate
21   case number. The Clerk of Court is directed to mail Petitioner a blank motion to
22   proceed in forma pauperis form and a blank Civil Complaint form pursuant to 42
23   U.S.C. § 1983 together with a copy of this Order.
24         IT IS SO ORDERED.
25   Dated: April 21, 2020
26
27
28

                                                    2
                                                                                 3:20-cv-0749-GPC-WVG
